                 IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    ERIK BARCLAY,                                 No. 4:19-CV-02054

                  Plaintiff,                      (Judge Brann)

          v.

    STABLEY, et al.,

                  Defendants.

                                        ORDER

                                     MARCH 27, 2020

         Currently pending before the Court is Plaintiff’s motion to amend his

complaint, to which he has attached his proposed amended complaint.1 Federal Rule

of Civil Procedure 15(a)(1) permits a plaintiff to amend the complaint as a matter of

course within twenty-one days from the service of a responsive pleading. Because

more than twenty-one days have elapsed since Defendants filed their answer,

Plaintiff may only amend his complaint “with the opposing party’s written consent

or the court’s leave,” which should be freely given.2

         The Court has reviewed Plaintiff’s proposed amended complaint, which

clearly and concisely lays out his claims for relief. Further, the Court notes that

Plaintiff has filed his motion to amend prior to the deadline to amend pleadings set


1
     See ECF No. 10.
2
     See Fed. R. Civ. P. 15(a)(2).
                                           1
forth in the scheduling order. ACCORDINGLY, IT IS HEREBY ORDERED

that:

        1.   Plaintiff’s motion to amend his complaint, ECF No. 10, is GRANTED;

        2.   The Clerk of Court is directed to DOCKET Plaintiff’s proposed

             amended complaint, ECF No. 10-2, as the “Amended Complaint,”

        3.   The deadline for discovery shall be extended to May 10, 2020; and

        4.   The deadline for dispositive motions shall be extended to June 10, 2020.



                                             BY THE COURT:


                                             s/ Matthew W. Brann
                                             Matthew W. Brann
                                             United States District Judge




                                         2
